DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Claims 1, 2, 11, and 12 stand rejected under Section 102.  Claims 1-5, 10-12, and 15-18 stand rejected under Section 103.  Claims 1-19 stand rejected under Section 112(b).  The drawings and specification stand objected to.  Claims 6-9, 13, 14, and 19 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form and if the Section 112(b) rejections were addressed.
Applicants amended claims 1 and 3, canceled claims 2 and 6-9, and added new claims 20-26.  Applicants provided replacement drawings and amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments to the drawings address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.
Specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Section 112(b) rejections: Applicants’ amendments to the claims address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.

The Office has reviewed the claims and agrees with applicants that claims 25 and 26 are supported by the originally filed disclosure.  No new matter has been added.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1, 3-5, and 10-26 are allowed.
Note: No amendments are made with this Examiner’s Comment.
Reasons for Allowance
Claims 1, 3-5 and 10-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the voltage threshold of the coupling circuit is between 5% and 20% of the voltage blocking capability of the coupling circuit and/or the voltage threshold of the coupling circuit is between 5V and 15V”, in combination with the remaining limitations of the claim.
With regard to claims 3-5 and 10-19: The claims have been found allowable due to their dependency from claim 1 above.
	With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “the coupling circuit is configured to electrically connect the second field electrode to the source node when a rise rate of the voltage between 
With regard to claim 21: The claim has have been found allowable due to its dependency from claim 20 above.
With regard to claim 22: The claim has been found allowable because the prior art of record does not disclose “the gate electrode is arranged in a first trench extending into the semiconductor body, wherein the first field electrode and the second field electrode are arranged in a second trench extending into the semiconductor body”, in combination with the remaining limitations of the claim.
With regard to claim 23: The claim has have been found allowable due to its dependency from claim 22 above.
With regard to claim 24: The claim has been found allowable because the prior art of record does not disclose “the coupling circuit comprises a thyristor connected between the second field electrode and the source node”, in combination with the remaining limitations of the claim.
With regard to claims 25 and 26: The claims have been found allowable due to their dependency from claim 24 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897